UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6409



ROBERT J. ELLIS,

                                            Plaintiff - Appellant,

         versus

SECRETARY OF PUBLIC SAFETY,

                                             Defendant - Appellee.




                            No. 96-6463



TERRY LEE BOBLETT,

                                            Plaintiff - Appellant,
         versus


SECRETARY OF PUBLIC SAFETY,

                                             Defendant - Appellee.
                           No. 96-6464



CORNELIUS STRONG,

                                           Plaintiff - Appellant,

          versus


PARRIS GLENDENING, Governor; MARVIN N. ROB-
BINS, Director, Inmate Grievance Commission;
WILLIAM SMITH, Warden of the Maryland House of
Correction,

                                          Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-268-JFM, CA-96-490-JFM, CA-95-3369-JFM)

Submitted:   August 22, 1996          Decided:   September 3, 1996


Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert J. Ellis, Terry Lee Boblett, Cornelius Strong, Appellants
Pro Se.    John Joseph Curran, Attorney General, Richard Bruce
Rosenblatt, Assistant Attorney General, Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal from the district court's orders denying re-

lief on their 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Ellis v. Secretary of Public Safety, No. CA-96-268-JFM (D.
Md. Feb. 29, 1996); Boblett v. Secretary of Public Safety, No. CA-

96-490-JFM (D. Md. Mar. 1, 1996); Strong v. Glendening, No. CA-95-
3369-JFM (D. Md. Feb. 29, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                3